Title: From Thomas Jefferson to James McHenry, 5 February 1791
From: Jefferson, Thomas
To: McHenry, James



Dear Sir
Philadelphia Feb. 5. 1791.

An extraordinary press of business ever since the meeting of Congress has obliged me to suspend all my correspondencies so that it is not till now that I am able to take them up, and among the first your favor of Dec. 14. On the subject of that I am obliged to ask you to name some person at Paris who may, as your agent, attend to all the details of sollicitation, as it would be impossible for Mr. Short to do that, and indeed contrary to a fixed rule which has been established of necessity to prevent his being used as the factor of individuals which would be more than he could do, and lead him often to what would be improper. I will write to him to support your claim by his interposition at proper occasions, as far as shall be right, and in this he will move in concert with M. de la Fayette. As soon as you shall advise me to whom to address your papers, I will forward them through Mr. Short and with a letter to him. In the mean time they remain in my hands. I have the honor to be with great esteem Dr. Sir Your most obedt. humble servt,

Th: Jefferson


P.S. No time is lost as yet he being at Amsterdam.

